Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements submitted on 07/14/2021, 04/04/2022 and 08/22/2022 have been considered by the Examiner and made of record in the application file.
Remarks
In the interest of compact prosecution, Examiner reached out to the Applicant’s representative Mr. David E. Bennet (Reg. No. 32,194), discussing Double Patenting rejection over US Patent No. 11,102,640 B2 and requiring filing of Terminal Disclaimer for allowance. No agreement was reached.  
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time wise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969). 
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory obviousness double patenting as being unpatentable over claims 8-9 and 11-19 of the US Patent No. 11,102,640 B2 (see the table below as an example).
Claims 1 and 12 of the instant Application
Claims 8 and 21 of the US PATENT NO. 11,102,640 B2 Patent
1. A method, performed by a network function, to identify an invalid subscription concealed identifier (SUCI), the method comprising the network function: 

receiving a message containing a SUCI;

determining that the SUCI in the received message is invalid when a size of the SUCI contained in the received message does not satisfy a criterion associated with an expected size; and 
rejecting the SUCI in the received message when the SUCI in the received message is determined to be invalid.












12. A network node configured to identify an invalid subscription concealed identifier (SUCI), the network node comprising:

processing circuitry; memory containing instructions executable by the processing circuitry whereby the network node is operative to: 

receive a message containing a SUCI;

determine that the SUCI in the received message is invalid when a size of the SUCI contained in the received message does not satisfy a criterion associated with an expected size; and 

reject the SUCI in the received message when the SUCI in the received message is determined to be invalid.
8. A method, performed by a network function, to identify an invalid subscription concealed identifier (SUCI), the method comprising the network function: 

receiving a message containing a SUCI; 

determining a size of the SUCI contained in the received message; 

determining an expected size of the SUCI in the received message; 
determining whether the size of the SUCI contained in the received message satisfies a criterion associated with the expected size;

determining that the SUCI in the received message is invalid when the size of the SUCI contained in the received message does not satisfy the criterion associated with the expected size; and 

rejecting the SUCI in the received message when the SUCI in the received message is determined to be invalid.


21. A network node configured to identify an invalid subscription concealed identifier (SUCI), the network node comprising: 

processing circuitry; memory containing instructions executable by the processing circuitry whereby the network node is operative to: 

receive a message containing a SUCI; 

determine a size of the SUCI contained in the received message; 

determine an expected size of the SUCI in the received message; 

determine whether the size of the SUCI contained in the received message satisfies a criterion associated with the expected size; 

determine that the SUCI in the received message is invalid when the size of the SUCI contained in the received message does not satisfy the criterion associated with the expected size; and 

reject the SUCI in the received message when the SUCI in the received message is determined to be invalid.

Claim 1 of instant application includes all of the limitations of claim 8 of the US Patent No. 11,102,640 B2, except “determining a size of the SUCI contained in the received message; determining an expected size of the SUCI in the received message; determining whether the size of the SUCI contained in the received message satisfies a criterion associated with the expected size;" (emphasis added).
Nonetheless, the removal of said limitations from claim 1 of the instant application made the claim 1 of instant application a broader version of claims 8 of the US Patent No. 11,102,640 B2. Therefore, since omission of an element and its function in a combination is an obvious expedient if the remaining elements perform the same functions as before (In re Karlson (CCPA) 136 USPQ 184 (1963)), claim 1 is not patentably distinct from claims 8 of the US Patent No. 11,102,640 B2.
Claim 2 of the instant application, is rejected because the limitations of claim 2 are included in claim 9 of the US PATENT NO. 11,102,640 B2.
Claim 3 of the instant application, is rejected because the limitations of claim 3 are included in claim 11 of the US PATENT NO. 11,102,640 B2.
Claim 4 of the instant application, is rejected because the limitations of claim 4 are included in claim 12 of the US PATENT NO. 11,102,640 B2.
Claim 5 of the instant application, is rejected because the limitations of claim 4 are included in claim 13 of the US PATENT NO. 11,102,640 B2.
Claim 6 of the instant application, is rejected because the limitations of claim 6 are included in claim 14 of the US PATENT NO. 11,102,640 B2.
Claim 7 of the instant application, is rejected because the limitations of claim 7 are included in claim 15 of the US PATENT NO. 11,102,640 B2.
Claim 8 of the instant application, is rejected because the limitations of claim 8 are included in claim 16 of the US PATENT NO. 11,102,640 B2.
Claim 9 of the instant application, is rejected because the limitations of claim 4 are included in claim 17 of the US PATENT NO. 11,102,640 B2.
Claim 10 of the instant application, is rejected because the limitations of claim 4 are included in claim 18 of the US PATENT NO. 11,102,640 B2.
Claim 11 of the instant application, is rejected because the limitations of claim 4 are included in claim 19 of the US PATENT NO. 11,102,640 B2.
Claim 12 of instant application includes all of the limitations of claim 21 of the US PATENT NO. 11,102,640 B2, except “determine a size of the SUCI contained in the received message; determine an expected size of the SUCI in the received message; determine whether the size of the SUCI contained in the received message satisfies a criterion associated with the expected size;” (emphasis added).
Nonetheless, the removal of said limitations from claim 12 of the instant application made the claim 9 of instant application a broader version of claim 21 US PATENT NO. 11,102,640 B2. Therefore, since omission of an element and its function in a combination is an obvious expedient if the remaining elements perform the same functions as before (In re Karlson (CCPA) 136 USPQ 184 (1963)), claim 12 is not patentably distinct from claim 21of the US PATENT NO. 11,102,640 B2, patent.
Claim 13 of the instant application, is rejected because the limitations of claim 13 are included in claim 9 of the US PATENT NO. 11,102,640 B2.
Claim 14 of the instant application, is rejected because the limitations of claim 14 are included in claim 11 of the US PATENT NO. 11,102,640 B2.
Claim 15 of the instant application, is rejected because the limitations of claim 15 are included in claim 13 of the US PATENT NO. 11,102,640 B2.
Claim 16 of the instant application, is rejected because the limitations of claim 16 are included in claim 15 of the US PATENT NO. 11,102,640 B2.
Claim 17 of the instant application, is rejected because the limitations of claim 17 are included in claim 16 of the US PATENT NO. 11,102,640 B2.
Claim 18 of the instant application, is rejected because the limitations of claim 18 are included in claim 17 of the US PATENT NO. 11,102,640 B2.
Claim 19 of the instant application, is rejected because the limitations of claim 19 are included in claim 18 of the US PATENT NO. 11,102,640 B2.
Claim 20 of the instant application, is rejected because the limitations of claim 20 are included in claim 19 of the US PATENT NO. 11,102,640 B2.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARID SEYEDVOSOGHI whose telephone number is (571)272-9679. The examiner can normally be reached Mon - Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony S. Addy can be reached on 5712727795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/FARID SEYEDVOSOGHI/            Examiner, Art Unit 2645